Citation Nr: 0532969	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1945.  This matter originally came before the Board 
of Veterans' Appeals (BVA or Board) on appeal from a May 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which denied 
greater than a 30 percent disability rating for the veteran's 
post-traumatic stress disorder (PTSD).  In a subsequent 
rating decision dated in August 2002, however, the RO granted 
the veteran an increased rating of 50 percent.  The veteran 
then continued his appeal for an increased rating.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this case on the Board's docket was granted 
under the authority of 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2005).

This matter was originally before the Board in February 2004, 
when it denied the veteran's claim for a rating higher than 
50 percent for PTSD.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which, in September 2004, issued an Order 
implementing a Joint Motion to Vacate and Remand filed by the 
parties.  Upon return of this claim, the Board determined 
that the issue needed to be remanded to the RO for the 
completion of additional development, and thus remanded the 
appeal in December 2004.  The Board is satisfied that all 
action requested on remand is now complete, such that it may 
proceed with a new decision in this appeal at this time.

The Board also notes that on an August 2002 VA Form 9 
substantive appeal, the veteran expressed his disagreement 
with the effective date assigned in the RO's August 2002 
rating decision, with regard to his increased 50 percent 
evaluation for PTSD.  In October 2005, the RO issued a 
statement of the case with respect to this matter.  The 
claims file, however, does not include any written 
communication from the veteran or his attorney specifically 
requesting the perfection of an appeal on this matter.  See 
38 C.F.R. §§ 20.200-20.202, 20.302 (2005).  Therefore, the 
Board concludes that the veteran is not currently seeking 
appellate review with respect to this issue.  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the appellant.  VAOPGCPREC 9-99, 64 Fed. Reg. 
52,376 (1999); cf. Marsh v. West, 11 Vet. App. 468 (1998); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
instance, the effective date question has not been certified 
for appeal at this time, and there is no indication that the 
veteran or his attorney has been informed or is otherwise of 
the belief that such matter is in appellate status.  
Accordingly, the Board will not review that claim herein.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence and subjective reports of 
record demonstrate that the veteran's post-traumatic stress 
disorder (PTSD) is currently manifested largely by 
symptomatology including: intrusive memories; nightmares; 
flashbacks; sleep difficulties; startle response; difficulty 
in adapting to stressful circumstances; emotional lability; 
depression; anger; bitterness; and the need for continuous 
use of medication; as such, his level of symptomatology more 
nearly approximates a disability characterized by 
occupational and social impairment with reduced reliability 
and productivity.  

3.  The competent medical evidence and subjective reports of 
record do not demonstrate that the veteran's current PTSD 
symptoms more nearly approximates a level of disability 
characterized by occupational and social impairment with 
deficiencies in most areas (such as work, school, family 
relations, judgment, thinking or mood) due to such 
symptomatology as: suicidal ideation, obsessional rituals 
that interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; or an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD) are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters from 
VA to the veteran, dated in January 2002 and January 2005 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to an increased evaluation, and of the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005), VA essentially 
satisfied the notification requirements of the VCAA by way of 
these letters by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence the 
veteran was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to his claim.  (To that end, the 
January 2005 letter was transmitted specifically in response 
to the September 2004 Court Order and accompanying Joint 
Motion, and in order to provide more specific information to 
the veteran with regard to each of the four aforementioned 
notice elements.)

The Board acknowledges that the January 2005 VCAA letter was 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is normally required.  However, in a case 
involving the timing of the VCAA notice, the Court held that 
in such situations, the veteran has a right to a VCAA 
content-complying notice and then proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The January 2005 VCAA notice was provided to the veteran 
pursuant to the Board's request.  The veteran was then 
afforded an opportunity to respond, and after the 
accumulation of additional evidence, the RO subsequently 
reviewed the claim and issued a supplemental statement of the 
case to the veteran in October 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA also has a duty under the VCAA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  In this regard, the veteran's service medical records 
are associated with the claims file, as are all available 
treatment records identified and/or provided by the veteran.  
In addition, the veteran was afforded VA examination in order 
to address any medical questions presented in his case.  The 
veteran and his attorney have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review.  

Applicable Law

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2005).  For an increased rating claim, 
however, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking 
employment, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in his favor.  
38 C.F.R. § 4.3 (2005).  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The veteran is currently in receipt of a 50 percent rating 
for his service-connected PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2005).  Under VA's Schedule for 
Rating Disabilities (Rating Schedule), a 50 percent 
evaluation is warranted under DC 9411 when there is: 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., the retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating is for assignment 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
rating is assigned when there is total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  38 C.F.R. § 4.130.

The medical evidence of record also shows that the veteran 
has been assigned Global Assessment of Functioning Scale 
scores (GAF scores) throughout the course of evaluation and 
treatment for PTSD.  A GAF score is highly probative, as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A score of 21-30 contemplates 
that behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A score of 31-40 contemplates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A score of 71-80 indicates transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument), and no more 
than slight impairment in social, occupational or school 
functioning (e.g., temporarily falling behind in schoolwork).  
See The American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV).

Factual Background

The evidence available for review for this appeal includes 
the veteran's service medical records, VA outpatient 
treatment and examination reports, and statements and 
argument provided by the veteran and his attorney (and former 
representative) in support of this claim.  In reaching its 
decision herein, the Board has carefully reviewed, 
considered, and weighed the probative value of all of the 
evidence now contained in the claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decisions, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  

The record reflects that the veteran was initially service-
connected for PTSD in a May 1998 rating decision, at a rate 
of 10 percent effective from July 27, 1997.  The veteran 
appealed the initial evaluation assigned to this disability, 
and in a January 2001 decision, the Board increased his 
rating to 30 percent.  A February 2001 rating decision 
implemented that award, assigning it as effective from July 
27, 1997.  

Thereafter, the veteran filed the pending claim for an 
increased rating for his PTSD in January 2002.  The RO 
initially denied an increase in a May 2002 rating decision, 
which the veteran then appealed.  In an August 2002 rating 
decision, however, the RO increased the rating to 50 percent, 
effective from January 4, 2002.  The veteran then continued 
his appeal for a disability rating in excess of 50 percent.

Initially for the Board's consideration in this appeal are 
the veteran's VA outpatient treatment records, dated from 
approximately January 2001 to July 2002.  These records 
include notes from group PTSD therapy sessions attended by 
the veteran approximately once a week, as well as from 
individual counseling sessions he attended about once every 
three months.  


In initial group sessions in January 2001, the veteran was 
described as helpful to others, a good participant, and 
sharing of his feelings about prior life difficulties.  It 
was noted, however, that he made few spontaneous comments.  
Towards the end of the month, he advised his doctor that he 
wanted to stop using his Zoloft medication, because he felt 
that he did not need it.  The physician agreed to taper off 
his dosage, but approximately two weeks later (in early 
February 2001), after the veteran's report that he was 
beginning to cry a lot and become more depressed, his 
physician returned him to his regular dosage.  A week later, 
the veteran advised his group counselor that he had again 
tried to reduce his medicine use on his own, but after the 
return of his crying spells, he agreed to go back on his full 
dosage.

From mid-February 2001 to the end of March 2001, the veteran 
was described a good group therapy participant, with good 
process and communication.  Towards the end of March 2001, he 
was noted to be quieter, and to still have problems 
addressing his combat trauma.  In mid-April 2001, in group, 
he reported having a bad evening the night before, with 
nightmares of combat; in an individual assessment that same 
date, however, he was described as doing fine, with good 
good contact with reality, no suicidal thoughts or psychotic 
symptoms, and appearing both coherent and relevant.

From late April 2001 to the end of May 2001, the veteran was 
quieter in group sessions, but still participated in them, 
including discussion of his own combat experiences and 
injuries.  He reported trouble sleeping because of intrusive 
memories, and experienced much upset over Memorial Day 
weekend, and was anguished over the fact that his symptoms 
would not abate or reduce.  In light of a diagnosis of an 
intense emotional reaction to war-related issues over the 
aforementioned weekend, one of his medications was 
temporarily increased for a few days to provide him some 
stabilization and additional relief.

In June 2001 and July 2001, the veteran was an active 
participant in group sessions, but did on occasion have 
trouble with some discussion topics (such as the viewing of 
dead bodies).  He indicated that after a group session, he 
had trouble sleeping for a few nights.  The group counselor 
observed that the veteran certainly benefited from his 
participation in these sessions, and that he appeared to 
alternate between periods of silence and observation, but was 
always active and contributory.

In an early August 2001 group session, the veteran appeared 
quite affected by another veteran who was having an 
exacerbation of symptoms, but he contributed more to 
discussion after that veteran left, noting that he lived near 
an intersection where there were many automobile accidents.  
He stated that he was often first on the scene, but that he 
did not experience symptom flare-ups at those times because 
he had become inured to the dead and injured as a result of 
his combat experiences.  His counselor noted that group still 
appeared to be of considerable benefit to him.

For the remainder of August 2001 and into mid-September 2001, 
the veteran had good process and discussion in his group 
therapy, and continued to contribute actively despite 
occasional disturbance by discussion content and processing 
of war-related issues.  For the remainder of September 2001, 
the group discussed the events of September 11, 2001, which 
the counselor observed similarly affected all of the 
participants.  The veteran, however, was noted to have one of 
his most active sessions in recent weeks at one of these 
discussions.  

From October 2001 to February 2002, the veteran continued to 
be a good group therapy participant.  Individual assessment 
at the end of October 2001 noted that he was doing well.  He 
was absent for several weeks in November 2001 because of the 
harvest season, but was not noted to be any worse upon his 
return.  He also apparently did not experience any symptom 
flare-ups over the holiday season.

On his January 2002 claim form, the veteran submitted a 
statement from his VA  treating group therapist, who relayed 
that the veteran, whom he had seen for the past three years, 
was severely affected by his combat experience, and that he 
had almost had to quit the group therapy sessions because it 
made him feel worse.  He stated that the veteran could not 
express recollections of the war without displaying emotional 
reactions such as tears, anger, and bewilderment - reactions 
that at times are notably severe.  He reported that the 
veteran had difficulty accepting that these memories and 
reactions never seemed to abate or fade.  He then opined that 
the veteran, on observable evidence, appeared to manifest the 
full symptomatology of PTSD as described in the DSM-IV, at a 
level of severity that might well exceed his 30 percent 
disability rating.  

In a February 2002 statement submitted to the RO, the veteran 
indicated that he went to VA for treatment almost every 
Wednesday, in order to "keep going" on certain days.  He 
relayed that he became very upset and confused after hearing 
certain noises.  He reported that he could not stop from 
thinking about the fact that he saw friends die, and that he 
had to kill people in combat.

The veteran was afforded a VA examination in March 2002.  At 
this evaluation, he veteran reported that he had been very 
tearful and depressed, causing him at times to be unable to 
function.  He noted that when he thought about the killing 
that he had to do in service, he could not eat, concentrate, 
or do anything at all.  He also expressed guilt over his 
actions in service.  He stated that he had been very upset 
lately, especially after September 11, 2001, which aggravated 
his symptoms quite a bit, including an inability to eat or 
concentrate, and increasing his number of flashbacks.  The 
veteran also complained of anxiety and disrupted sleep.  He 
felt that overall, his symptoms had worsened.  He indicated 
that he had been married for 60 years, got along well with 
his wife, and that time with his kids, grandkids, and great 
grandkids was the only thing that helped him to focus on 
something other than his in-service activities.  He was noted 
to be retired, and to do odd jobs at present.  He indicated 
that he focused more upon his problems after his retirement, 
and that he was very frustrated by all the things that had 
happened to him.  

On clinical evaluation at the March 2002 VA examination, the 
veteran appeared his stated age, and was neat and 
appropriately dressed.  He was well-mannered and cooperative, 
but also anxious, tense, nervous, uptight, and upset.  The 
examiner reported that the veteran was in tears when he 
discussed his day-to-day life.  He was noted to be well-
oriented to time, place, and person, and his memory was good 
for both recent and remote events.  He was not homicidal or 
suicidal.  The examiner assigned the veteran a GAF Score of 
50 at the time of the examination, and at a level of 65 when 
he was high-functioning.  The examiner also commented that 
the veteran's symptoms had worsened since his last 
examination, in that he was more emotional and depressed, and 
also experienced more flashbacks.  In closing, the examiner 
opined that the veteran's disability compensation should be 
increased to a level of at least 50 percent.

Also of record for review is a June 2002 VA individual 
counseling note, which indicated that the veteran was doing 
fine, in that he had occasional episodes of anxiety, 
alternating with depression.  He also still had sleeping 
problems.  On clinical evaluation, he was calm and in a fair 
mood, and displayed fair judgment and insight.  He did not 
have suicidal thoughts, and did not display psychotic 
symptoms.     

As noted, in an August 2002 rating decision, the RO 
determined that it was appropriate to increase the veteran's 
PTSD rating from 30 percent to 50 percent, effective from the 
date of his claim (January 4, 2002), based upon clinical 
findings noted in the aforementioned medical evidence.  The 
veteran disagreed with that rating, averring that his 
symptomatology was worse than that suitable for a 50 percent 
rating.

Thereafter, the RO obtained the veteran's VA outpatient 
treatment records, as dated from approximately October 2002 
to July 2005, which again included notes from his group 
therapy and individual counseling sessions.  By July 2003, 
the veteran was experiencing health issues related to a minor 
stroke.  At an early July 2003 group session, he was 
pessimistic about his own condition, and made several 
fatalistic statements about death.  His counselor opined that 
he was possibly more depressed than is typical for him, and 
that although he did process issues in group, he was more 
concerned with his own health issues.  

At a mid-July 2003 mental health clinic initial assessment, 
the veteran was noted to still experience the major signs and 
symptoms of PTSD.  He was reportedly angry that his condition 
would not remit, and also bitter about the lack of 
understanding on the part of the lay public, both today and 
when he returned from combat 50 years ago, as to this 
condition.  His cognitive functioning, however, was good, and 
his communication skills were excellent.  He had additional 
symptomatology of nightmares, intrusive thoughts, and weeping 
for no apparent reason.  Socially, he lived with his family 
on the family farm, and his sons did most of the work.  He 
was reported to socialize only with his extended family, but 
he was also observed to be very close to one group therapy 
member, whom he had known since high school.  He did attend 
church services, but reported having a run-in with the local 
minister, whom he felt belittled his PTSD symptoms, and thus 
offended him deeply.  The counseling psychologist opined that 
the severity of the veteran's PTSD had not considerably 
lessened since the war.  He noted that the veteran's health 
was also declining, but that his cognition remained intact, 
and that he had considerable family support.  He was also 
described as well-respected by the other veterans in his 
therapy group.  It was also noted that his spirituality 
wavered at times, and that he could become bitter and 
delusioned about the world, as well as about his own lot in 
life (regarding his PTSD).   

A late July 2003 Interdisciplinary Treatment Plan Review Note 
relayed that the veteran's most problematic symptoms were 
nightmares, intrusive thoughts, startle reactions, and 
difficulty with war-related stimuli.  

From late July 2003 through August 2003, the veteran was 
described as very involved in the group process, including in 
combat-related discussions.  

In September 2003, the veteran reported the occurrence of 
nightmares, and a tendency for him to strike out in his 
sleep.  His group therapy counselor also noted that he 
typically had more and deeper questions than the other group 
participants, and could be quite analytical at times.  A mid-
September 2003 Interdisciplinary Treatment Plan Review Note 
also stated that he remained frustrated with the reaction of 
non-clinicians to his severe PTSD.

Throughout October 2003 and November 2003, the veteran 
remained an active group participant, even with troubling 
topics like death and burial.  He continued to report 
nightmares and bad dreams, as well as intrusive memories.  A 
mid-November 2003 individual counseling session report stated 
that he was doing fine, with no behavior problems, and that 
he was coherent and relevant, in a fair mood, and had no 
hallucinations, delusions, or suicidal thoughts.  He also 
displayed fair judgment and insight.

In December 2003, the veteran was active in the group 
process, but admitted to being affected by the conflict in 
Iraq.  In a mid-December 2003 session, however, his counselor 
noted that gross symptoms of PTSD were not evident on that 
date.  In an Interdisciplinary Treatment Plan Review Note 
dated a few days later, it was noted that the veteran's PTSD 
was more evident as intrusive thoughts.

The veteran spent the winter of 2003 in Florida, and 
apparently did not continue with his VA counseling until 
April 2004.  In an early April 2004 Interdisciplinary 
Treatment Plan Review Note, it was reported that the veteran 
at times appeared in group sessions as relatively symptom-
free, but that he was among the most verbal when a discussion 
turned to intrusive thoughts or the reexperiencing of combat 
situations.  His main problem continued to be intrusive 
thoughts.  At his first group session upon his return from 
Florida, he was very active, with quality process, but he did 
admit to being quite upset about the war and its progress, 
and to having an especially hard time hearing about combat 
deaths and casualties.

From April 2004 to late August 2004, the veteran was an 
active participant in group, including as to his own combat 
experiences and injuries, but also relayed his pessimism as 
to the outcome of the war in Iraq.  In an early May 2004 
individual counseling report, he was noted to be coping well, 
but having problems with his symptoms, although he was also 
described as coherent and relevant, in a fair mood, without 
psychotic symptoms, in good contact with reality, displaying 
fair judgment and insight, and without suicidal thoughts.  In 
group sessions, the veteran also began to spend more time 
describing unrelated physical problems and symptomatology.  
In a late July 2004 individual assessment, he was described 
as doing well, cooperative, coherent and relevant, in fair 
mood, without psychotic symptoms or suicidal thoughts, and as 
having fair judgment and insight.  

In a late August 2004 group session, however, the veteran 
wept several times and had to be supported by the group.  He 
stated that he could not sleep because of his anger over how 
politics in the Presidential campaign had turned veterans 
against each other.  He also recalled a distressing combat 
event and expressed guilt over it.  The counselor noted that 
the veteran required considerable support from the group and 
its leader on that date.


In September 2004, the veteran reported having continuing 
nightmares in one group session.  He also relayed his 
disappointment in his family's decision in late September 
2004 to "force" him into retirement by preventing him from 
working on the family farm because of his health.  The 
counselor noted that the veteran had expressed more concern 
about his health as of late, which he did process in group.

In an October 2004 individual assessment, it was noted that 
the veteran still had PTSD symptoms (such as difficulty 
sleeping and depression), after he talked to young Gulf War 
veterans.  He did not have any suicidal thoughts or psychotic 
symptoms, however, and seemed to have more control over his 
emotions.

In a mid-October 2004 group session, during a discussion of 
the possible draft, the veteran became increasingly upset and 
disturbed.  After the session, he reportedly came to the 
group psychologist in such a distraught condition that that 
counselor took him to the mental health clinic physician to 
discuss hospitalization.  The veteran was not hospitalized, 
but was instead given readjusted medications to help him 
sleep.  

At the next October 2004 group session, all members were 
tearful at times during a discussion of problems in the 
explanation of PTSD to the public.  The counselor noted that 
the veteran was doing better since the prior week, but that 
he was still upset because his memories would not fade and 
his PTSD would not remit.  The counselor also noted that out 
of all of the participants, the veteran was the one most 
anguished over the eventual fate of Iraq veterans who return 
home with PTSD.

In November 2004, the group counselor observed that the 
veteran participated in all areas of discussion and appeared 
much more emotionally stable than over the past few sessions, 
when he had considered whether to admit him for inpatient 
treatment.  
In December 2004, the group counselor noted that the 
veteran's PTSD was mainly manifested by avoidance, 
nightmares, depression, and hopelessness, and that he was 
very sensitive to any events that wounded or killed troops in 
Iraq.
 
At the end of December 2004, the veteran was alert and 
contributed to the group process, and described his holiday 
plans with family and then to leave for Florida for the 
winter.  The counselor noted that the veteran seemed calm and 
stable, without much of the depression noted recently.

At the veteran's first group session upon his return from 
Florida in early April 2005, he indicated that he did not 
enjoy the winter much because of pain from a prior hip 
replacement that was going bad.  (He also indicated that he 
would be undergoing a new hip replacement surgery soon).  
Additionally, he was aggrieved by news that a fellow group 
member had died while he was gone, but the counselor noted 
that he also accepted and enjoyed a warm welcome back to the 
group.

An individual session note for mid-April 2005 indicated that 
the veteran was coping well, was coherent and relevant, in a 
fair mood, was without psychotic symptoms, suicidal thoughts, 
hallucinations, or delusions, and displayed fair judgment and 
insight.  A mid-April 2005 Interdisciplinary Treatment Plan 
Review Note indicated that he still did not completely 
understand why his PTSD was chronic.

From the end of April 2005 through early May 2005, the 
veteran was a good group participant, but was focused upon 
and apprehensive of his upcoming hip surgery.  

An early May 2005 Interdisciplinary Treatment Plan Review 
Note listed primary PTSD symptoms of nightmares, intrusive 
thoughts, and severe depressive episodes.  His attendance at 
counseling was described as good, but it was also noted that 
he continued to exhibit severe symptoms of PTSD.  It was also 
noted that he had required post-group sessions with counselor 
and mental health clinic physician on occasion due to 
depressive ideations.

After his recovery from surgery, the veteran continued with 
his VA counseling in late June 2005.  At that time, he 
appeared more frail and enervated, and reported that he was 
subjected to verbal abuse by a VA nurse while recovering from 
his surgery.  The veteran observed that most nurses at that 
facility appeared angry or to have poor morale, but the group 
counselor noted that he appeared more sympathetic to them 
than angry.

The last VA treatment note is from a group session conducted 
at the beginning of July 2005.  At this session, the veteran 
seemed distrustful of a recent Presidential speech regarding 
the need to continue in Iraq, and was suspicious of other 
motives for the United States being over there.  He was 
depressed over reports of increased fighting in Afghanistan.  
The group counselor noted that the veteran tended to take a 
more global view than other participants, and expressed his 
PTSD in disillusionment and depression, especially when he 
heard gloomy reports of casualties or of a lack of progress 
against the insurgency.

Analysis of the Claim

The Board finds that while an increase to 50 percent during 
the pendency of this claim is justifiable upon a review of 
the pertinent medical and lay evidence now of record, an 
increase to 70 percent or more is not similarly warranted.  
As such, for the reasons delineated below, the Board will 
deny this appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.130, DC 9411.

The Board has carefully reviewed the veteran's record of 
treatment and reported symptomatology for the time frame 
relevant to this claim.  It is well apparent that the veteran 
remains greatly affected by his combat experiences, and that 
he benefits from apparently necessary regular VA group and 
individual therapy sessions.  As described above, his 
prevalent and most problematic PTSD symptoms appear to 
manifest as intrusive memories, depression, anger, emotional 
lability, nightmares, and difficulty sleeping, among other 
things.  The Board notes that the veteran's group therapist 
and others have described his symptomatology as severe.  
However, the Board finds that his noted symptoms of record, 
as well as other pertinent factors such as the GAF scores 
assigned to him at his March 2002 VA examination and the 
regular therapy notes from the same group counselor, do not 
indicate that the demonstrated symptomatology comports with 
the criteria for a higher rating when compared to VA's 
criteria for rating service-connected mental disabilities.  
See 38 C.F.R. § 4.130, DC 9411.  

The Board acknowledges the significant impact of the 
veteran's PTSD on his day to day life and activities as 
clearly established in the record.  The Board, however, is 
charged with comparing the veteran's level of symptomatology 
with the rating criteria applicable to his disability, and in 
this case, the veteran's documented symptoms more nearly 
approximate the criteria applicable to the assignment of a 50 
percent rating for his PTSD under DC 9411.  38 C.F.R. § 4.7.  
In point of fact, the veteran's records do not show that he 
has some of the types of symptomatology that are typically 
associated with a 50 percent rating, such as: flattened 
affect; speech that is circumstantial, circumlocutory, or 
stereotyped; panic attacks; or memory impairment.  It is 
noted, however, that he has at least some impaired judgment 
and possibly some impaired abstract thinking, as well as some 
disturbance of motivation and/or mood, and some difficulty in 
establishing and maintaining effective relationships.  As 
such, and given the degree of impairment caused by the 
veteran's PTSD, the Board agrees with the RO's decision to 
increase his rating to 50 percent as of the date of the 
pending claim.  38 C.F.R. § 4.130.

As for a higher rating of 70 percent (or more) for the 
veteran's PTSD, however, the competent evidence of record 
simply does not support such an award.  Again, there is 
evidence of symptoms that disturb the veteran's everyday life 
to some degree, such as depression, emotional lability, 
anger, bitterness, nightmares, and difficulty sleeping.  
However, the record also demonstrates that after service, he 
was able to remain employed until his family basically 
requested his retirement in September 2004 because of his 
physical health.  And, he readily admits to a good 
relationship with his wife, children, grandchildren, and 
great grandchildren.  In addition, he is described as well-
respected and well-regarded by his other group therapy 
session members, and participates readily on most occasions 
in discussions with those individuals.  

Moreover, while this is not the only criteria for the Board's 
consideration, it is certainly highly relevant that the 
veteran does not display the type or degree of PTSD 
symptomatology required for a rating in excess of 50 percent 
in the Rating Schedule, such as (for a rating of 70 percent): 
suicidal ideation; obsessional rituals that interfere with 
routine activities; intermittently illogical, obscure or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; and the inability to establish and maintain 
effective relationships.  (The Board does acknowledge that 
one delineated symptom for a 70 percent rating, that of 
difficulty in adapting to stressful circumstances, is likely 
shown by the evidence in this case).  38 C.F.R. § 4.130.

Also, the veteran specifically does not display any of the 
type or degree of symptomatology that is listed in the Rating 
Schedule as appropriate for the assignment of a 100 percent 
rating under DC 9411, such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

Thus, even with full consideration of a description of 
"severe PTSD" from medical personnel, in light of the 
actual documented pattern of symptomatology in this case, 
including indication of serious to mild symptoms on assigned 
GAF scores at the March 2002 VA examination, and of the 
veteran's symptoms recorded throughout his four years of VA 
mental health treatment, and with review of all other 
pertinent evidence now of record, the Board finds that the 
evidence of record more nearly approximates the continued 
assignment of a 50 percent rating for PTSD at this time.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, DC 9411.   

The Board has also contemplated extraschedular evaluation, 
but finds that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the currently assigned 
rating; (2) necessitated frequent periods of hospitalization; 
or (3) otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) is not 
warranted.  See 38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in a state 
of relative equipoise, and there is no basis to apply it.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder (PTSD) is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


